Mr. Justice Kobb
delivered the opinion of the Court:
Plaintiff says that when he purchased the house “he became seised of the legal title as trustee for the common benefit of all three during the life of the mother, and,' upon her death, for distribution between himself and sister.” He further contends that the conveyance by him to his mother “merely transferred the legal title to the latter, subject to equitable obligations. The mother thus became the holder of the legal title, not only for the benefit of herself, but for the benefit of the son and daughter.” In the circumstances, undoubtedly a resulting trust arose in favor of the mother and sister when the plaintiff purchased the house. Smithsonian Institution v. Meech, 169 U. S. 398, 406, 42 L. ed. 793, 797, 18 Sup. Ct. Rep. 396. The conveyance to'the mother was in fee, with the usual or *319general uses. The question is, therefore, whether a trust resulted in favor of the son, as grantor in the deed. He had two interests in the property conveyed by him. He had a vested remainderman’s interest in one half of the purchase money that had been received from his father’s estate, and, under the averments of the bill, was also entitled to be reimbursed for the balance of the money advanced by him toward the purchase price. Doth these interests were capable of being released and extinguished by him, the one as easily as the other. Did this voluntary and absolute conveyance amount to such a release and extinguishment ?
The authorities are uniform that, in the absence of fraud, accident, or mistake, a deed which purports to be for the beneficial use of the grantee does not differ from any other deed in binding the grantor, and may be challenged only by those having superior equities, which the grantor had no right to cut off. Graves v. Graves, 29 N. H. 129; Jackson v. Cleveland, 15 Mich. 94, 90 Am. Dec. 266; Hogan v. Jacques, 19 N. J. Eq. 123, 97 Am. Dec. 644; Groff v. Rohrer, 35 Md. 327; Gove v. Learoyd, 140 Mass. 524, 5 N. E. 499; Gould v. Lynde, 114 Mass. 366. In the case last cited the court pointed out the distinction “between such a conveyance and a conveyance to a third party where another furnishes the money to whom a trust results, he not being estopped by the recitals and covenants of the deed.”
Where the consideration is paid by the husband and the conveyance made to the wife (Smithsonian Institution v. Meech, 169 U. S. 407, 42 L. ed. 798, 18 Sup. Ct. Rep. 396), and where the consideration is paid by a child and the conveyance made to a parent (Groff v. Rohrer, 35 Md. 327, 336), there is a presumption that the conveyance is intended for the benefit of the grantee, and this presumption must be overcome by proof of the real intent of the parties. In the present case, the plaintiff — who, as son, was under a natural or moral obligation to his mother — voluntarily conveyed to her, by deed absolute in form, property in which he had equitable interests. He made no reservation as to either interest, but now seeks the aid of a *320court of equity to overcome tbe recitals and covenants of his own deed. Clearly be is not entitled to sucb relief. Tbe deed to bis mother extinguished bis legal and equitable interests in tbe property conveyed, from which it follows that bis mother thereafter was at liberty to deal with tbe property as she saw fit.
According’ to tbe averments of tbe bill, tbe income from tbe estate of tbe father was not even “sufficient for tbe support of plaintiff’s mother,” and it was for this reason plaintiff says that be made contributions toward sucb support. Tbe bill admits that, prior to tbe time when plaintiff conveyed tbe bouse to bis mother, be bad been repaid practically all he bad advanced Toward tbe purchase of tbe bouse. He was to be married, and realizing bis obligations to bis mother, it is not unnatural that be made no reservations in tbe deed. Certainly no resulting trust arose, and tbe Statute of Frauds precludes oral testimony as to an express trust. Tbe fact that subsequently tbe mother may have made a will devising this real estate to plaintiff and defendant, and later revoked it, is of no importance, since, as we have held, she was free to dispose of tbe property as she deemed best. It is not even alleged that there was any express declaration in this will as to any interest of tbe plaintiff in this property.
The decree is affirmed, with costs. Affirmed.